IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: CONDEMNATION BY SUNOCO            :   No. 814 MAL 2017
PIPELINE L.P. OF PERMANENT AND           :
TEMPORARY RIGHTS OF WAY AND              :
EASEMENTS FOR THE                        :   Petition for Allowance of Appeal from
TRANSPORTATION OF ETHANE,                :   the Order of the Commonwealth
PROPANE, LIQUID PETROLEUM GAS,           :   Court
AND OTHER PETROLEUM PRODUCTS             :
IN THORNBURYTOWNSHIP,                    :
DELAWARE COUNTY, PENNSYLVANIA,           :
OVER THE LANDS OF TRAYMORE               :
INVESTMENT PARTNERS, L.P.                :
                                         :
                                         :
PETITION OF: ANDOVER                     :
HOMEOWNERS' ASSOCIATION INC.             :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of May, 2018, the Petition for Allowance of Appeal is

DENIED.